Citation Nr: 0640046	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  03-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture D6-7, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the veteran's 
request for an increased rating.  

This case was remanded by the Board in January 2005 for 
further development.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's residuals of a 
fracture D6-7 was not manifested by a severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief. 

2.  Prior to September 26, 2003, the veteran's residuals of a 
fracture D6-7 was not productive of a severe limitation of 
lumbar motion.

3.  Since September 23, 2002, the veteran's residuals of a 
fracture D6-7 has not been manifested by an intervertebral 
disc syndrome with incapacitating episodes having of total 
duration of at least four weeks but less than six weeks 
during the past twelve months, or by evidence of separate 
neurological manifestations. 

4.  However, following a May 2005 VA examination, the 
veteran's residuals of a fracture D6-7 has been manifested by 
a limitation of forward flexion of the thorocolumbar spine to 
30 degrees or less.




CONCLUSIONS OF LAW

1.  Prior to and as of September 26, 2003, the criteria for 
an evaluation in excess of 20 percent for residuals of a 
fracture D6-7 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 (2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 
5235-5243, 8520, 8720 (2006).

2.  As of a May 2005 VA examination, the criteria for an 
evaluation of 40 percent for residuals of a fracture D6-7 
have been met based on forward flexion of the thoracolumbar 
spine of 30 degrees or less.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.124(a), 4.3, 4.45, 4.71a, Diagnostic Codes 
5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish an effective date for 
the disability on appeal.  The claim was readjudicated 
in a November 2005 supplemental statement of the case.  
In this case, the failure to provide notice of the type 
of evidence necessary to establish an effective date for 
the disability on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claim for a higher rating to be assigned for residuals 
of a fracture D6-7.  Hence, any questions regarding what 
effective date would be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The veteran was service-connected and assigned a 0 percent 
rating for residuals of a fracture D6-7 effective July 16, 
1979.  The veteran was assigned a 10 percent rating March 27, 
1986.  This rating was increased to 20 percent effective June 
27, 1990.  

The veteran subsequently requested an additional increased 
rating.  In a July 2002 rating decision the RO denied the 
veteran's request for an increased rating and continued the 
20 percent evaluation for residuals of a fracture D6-7.

The service medical records indicated in 1977 the veteran 
suffered compression fractures at T5, T6 and T7.  

In June 2002, the veteran had a VA examination.  The veteran 
reported that he worked with difficulty and when he was on 
his feet sorting the mail, he experienced pain.  Twisting, 
turning, or standing bothered his back, causing pain in the 
upper mid-back.  The veteran said he took Ibuprofen, which 
then took a toll on his stomach.  He reported he had trouble 
sleeping, awakening with his back, and sleeping a few hours 
off and on.  He had been seeing chiropractors off and on and  
received some relief.  In the morning, it was very painful, 
he had to take time off work.  This had happened five to six 
times in the last year.  His bowel and bladder were okay.  
Sexual function was okay, however, pain interfered with sex.  
He had no numbness or tingling, except on the upper left back 
of his shoulder.  Walking was difficult.  He did have pain, 
stiffness, fatigability and lack of endurance, but no 
weakness.  There were periods of flare-up when he had severe 
pain.  It occurred mostly in the middle of the night and 
lasted most of the day.  Precipitating factors included 
picking up objects.  There were no alleviating factors.  He 
was much worse when he had a flare-up, and he would rest and 
lose work.  He did not use any devices and had not had 
surgery.  He reported this was a very aggravating problem.  
He had to go home early from work at times and lie down and 
he could not do certain jobs.  

Upon examination, the examiner notated deep reflexes were 2+ 
and equal.  The toes were downgoing.  Finger to nose and heel 
to shin were done well.  The veteran had no perithoracic 
spinal spasms.  The diagnosis of the examiner was status post 
auto accident, thoracic fractures with ongoing pain, which 
was incrementing, status post left clavicle facture, which 
appeared healed but with on-going pain, C4 left numbness, 
which also was related to the auto accident.

In June 2002, the veteran had VA x-ray studies of the 
thoracic spine.  The examiner concluded there was a scoliosis 
convexity towards the right.  There was a contrast 
overlapping over the lower thoracic spine.  The pedicales 
were intact.  There was no acute fractures or dislocations.  
There was very minimal spurring in the anterior margins of 
the thoracic spine.  

In May 2005, the veteran underwent a VA examination.  The 
veteran reported mid-back pain since his in-service accident 
with moderate limitation in daily activities such as sitting, 
bending and lifting.  The pain was localized without 
radiation, weakness, or numbness.  The veteran reported 
abdominal pain due to treatment with Motrin.  The veteran 
reported working full time for the United States Postal 
Service.  The examiner noted thoracic x-rays in 2002 showed 
scoliosis toward the right side and anterior bone spurring.  

Upon physical examination, the examiner reported limitation 
in the lumbosacral range of motion to 5 degrees in all 
directions, limitation in thoracic bending/lateral movements 
to 1-2 degrees due to pain, and severe tenderness at T5, T6, 
and T7 spine.  The examiner's diagnosis was thoracic 
compression fractures at 5, 6, and 7 with secondary 
scoliosis.  

In May 2005, the veteran underwent a VA magnetic resonance 
imaging (MRI) examination and x-rays studies which concluded 
there were minimal deformities of the mid-thoracic vertebra 
consistent with fractures in the past.  There was no evidence 
of canal or foraminal compromise at any level.  There was a 
minimal mid-thoracic dextroscoliosis.  Allowing for this, the 
vertebrae were of normal height and alignment.  There were no 
fractures or dislocations.  There were minimal degenerative 
changes.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome under Diagnostic Code 5293.  The 
new criteria for rating intervertebral disc syndrome became 
effective September 23, 2002.  Further, additional regulatory 
changes for rating all other back disorders became effective 
September 26, 2003, but these did not change the way 
intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
The new criteria changed the way a limitation of lumbar 
motion is rated.  

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 20 
percent rating for a moderate IVDS, with recurring attacks.  
A 40 percent rating was appropriate for a severe IVDS, with 
recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (now codified as 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 40 disability rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent evaluation is warranted where there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes. Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

In addition, the Board notes that the criteria for rating all 
other spinal disabilities were revised effective September 
26, 2003. These criteria include 38 C.F.R. § 4.71a, Code 5243 
(2005), which provides that an intervertebral disc syndrome 
is evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a.

In this respect, evaluating the veteran's disability under 
other applicable rating criteria, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (as effective prior to September 26, 
2003), a moderate limitation of motion of the lumbar spine 
warranted a 20 percent disability evaluation.  A severe 
limitation of motion of the lumbar spine warranted a 40 
percent disability evaluation.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Plate V.

A separate rating for radiculopathy requires mild to moderate 
function loss due to neurological impairment.  

Under Diagnostic Code 8720, neuralgia of the sciatic nerve is 
to be rated on the rating criteria of the nerve affected, 
with the maximum evaluation equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124.

Under 38 C.F.R. § 4.124, Diagnostic Code 8520, which 
evaluates disabilities of the sciatic nerve, moderate 
incomplete paralysis warrants a 20 percent evaluation, and 
mild incomplete paralysis warrants a 10 percent evaluation.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, as effective September 26, 2003, the disability is 
evaluated with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. A 40 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine.  A 20 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a.

Furthermore, although higher ratings are provided under 38 
C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 (as effective 
prior to September 26, 2003) based on ankylosis of the spine, 
ankylosis has not been shown at any time during the appellate 
period. Ankylosis is the immobility and consolidation of a 
joint. Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective date of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the date of the change. 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.

The appellant has appealed the 20 percent rating that was 
assigned for the residuals of a fracture D6-7.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).



Analysis

The veteran is currently rated under Diagnostic Code 5293 for 
IVDS (now codified at 5243 effective September 23, 2002) and 
is assigned a 20 percent disability evaluation.  

After weighing the evidence, the Board finds that the veteran 
does not meet the criteria for a rating in excess of 20 
percent under either the old or new regulations for IVDS.  

There is no evidence of a severe intervertebral disc 
syndrome, with recurring attacks and with intermittent relief 
prior to September 23, 2002 (DC 5293).  There is no objective 
medical evidence that showed the veteran suffered from severe 
neurological manifestations such as paralysis, that caused 
loss of function (DC 8520, 8720).  

As to limitation of motion under Diagnostic Code 5292, VA 
treatment records for this period showed no complaints and/or 
treatment.  As such, an increased rating for the back 
disability is not warranted under DC 5292.

Furthermore, there is no evidence from September 23, 2002, of 
a severe intervertebral disc syndrome with incapacitating 
episodes having of total duration of at least four weeks but 
less than six weeks during the past 12 months.  An 
incapacitating episode requires bed rest that is prescribed 
and treated by a physician.  But in this case the record does 
not reflect that a physician ever ordered bed rest due to the 
veteran's residuals of a fracture D6-7. Therefore, because 
the record for the period since September 23, 2002, is 
negative for any evidence of physician-ordered bed rest, the 
claim for an increased rating, as evaluated under IVDS, must 
be denied. 

The evidence does not support assignment of a rating in 
excess of 20 percent for residuals of a fracture D6-7, 
whether on the basis of incapacitating episodes or separately 
evaluating the orthopedic and neurological components of the 
disorder (applying the rating criteria for IVDS effective 
prior to September 23, 2002).  There is no evidence of 
separate neurological manifestations.  There is no evidence 
of paralysis, neuritis or neuralgia which would warrant an 
increased evaluation based on 38 C.F.R. § 4.124, Diagnostic 
Codes 8520 and 8720.

Finally, the Board considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 in rating the appellant's residuals of a 
fracture D6-7.  At no time, however, have such signs as 
disuse muscle atrophy due to pain been objectively presented, 
nor has pain caused such pathology as to equate to lumbar 
ankylosis.  Finally, it is well to note that the assignment 
of a 20 percent evaluation reflects that the disorder is 
productive of some degree of impairment.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  Hence, an increased evaluation 
under these regulations for painful motion is not in order.

However, as to whether the residuals of a fracture D6-7 
results in thoracolumbar forward flexion being reduced to 30 
degrees or less, a May 2005 VA examiner  reported limitation 
in lumbosacral range of motion to 5 degrees in all 
directions, limitation in thoracic bending/lateral movements 
to 1-2 degrees due to pain, and severe tenderness at T5, T6, 
and T7 spine.  Therefore, based on this objective clinical 
finding, the veteran's residuals of a fracture D6-7 does 
result in sufficiently reduced limitation of motion to 
warrant an increased rating under the new General criteria 
for evaluating spine disorders.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (effective September 26, 2003).

A 40 percent rating requires forward flexion of the 
thoracolumbar spine 30 degrees or less.  As described from 
the above examination, the veteran meet the criteria and 
hence, a 40 percent evaluation is warranted in this case. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

It is undisputed that the veteran's disability affects 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account. The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations. 38 U.S.C.A. § 1155. "Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability." 38 C.F.R. 
§ 4.1. Therefore, given the lack of objective evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to a 40 percent evaluation for limitation of 
motion for residuals of a fracture D6-7 is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


